     Case 2:19-cr-00313-SVW Document 196 Filed 04/09/21 Page 1 of 5 Page ID #:1360



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4   DAVID T. RYAN (Cal Bar No. 295785)
     Assistant United States Attorneys
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0552/4491
          Facsimile: (213) 894-2927
 8        E-mail:     reema.el-amamy@usdoj.gov
                       david.ryan@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-00313-SVW

15              Plaintiff,                    GOVERNMENT’S SUPPLEMENTAL BRIEF
                                              REGARDING DEFENDANT’S POST-ARREST
16                    v.                      STATEMENTS

17   MARK STEVEN DOMINGO,

18              Defendant.

19

20

21         Plaintiff United States of America, by and through its counsel
22   of record, the Acting United States Attorney for the Central District
23   of California and Assistant United States Attorneys Reema M. El-Amamy
24   and David T. Ryan, hereby files its Supplemental Brief Regarding
25   Defendant’s Post-Arrest Statements (“Supplemental Brief”).
26   //
27   //
28   //
     Case 2:19-cr-00313-SVW Document 196 Filed 04/09/21 Page 2 of 5 Page ID #:1361



 1         This Supplemental Brief is based upon the attached memorandum of

 2   points and authorities, the files and records in this case, and such

 3   further evidence and argument as the Court may permit.

 4    Dated: April 9, 2021                 Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           CHRISTOPHER D. GRIGG
 7                                         Assistant United States Attorney
                                           Chief, National Security Division
 8

 9                                               /s/
                                           REEMA M. EL-AMAMY
10                                         DAVID T. RYAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00313-SVW Document 196 Filed 04/09/21 Page 3 of 5 Page ID #:1362



 1                                 SUPPLEMENTAL BRIEF
 2         On March 31, 2021, the Court ordered the parties to file

 3   supplemental briefs regarding defendant’s motion to admit certain

 4   post-arrest statements.       The government incorporates herein its

 5   previously filed Opposition to Defendant’s Motion to Admit Post-

 6   Arrest Statements Per Fed. R. Evid. 106, 804(B)(3), and 807 (the

 7   “Opposition”).     (Dkt. No. 87).

 8         In the Opposition, the government identified nine clips from

 9   defendant’s recorded post-arrest statement that it intended to play

10   at trial.    The government updates its position regarding the clips

11   that it intends to play as follows:

12               The Court has ruled that Clip 9 shall be excluded.           (Dkt.
13                193 at 4).   Therefore, the government will not play this

14                clip at trial.

15               Defendant has not requested that any content be added to
16                Clip 2, Clip 4, or Clip 5.     Additionally, the Court has
17                denied defendant’s motion to exclude Clip 4.        (Dkt. 193 at
18                4).   Therefore, the government intends to play Clip 2, Clip
19                4, and Clip 5 as reflected in the Opposition at trial.
20               The government will delete the following content from the
21                end of Clip 1:    The agent then asked, “Ok, why did you
22                choose to attack that specific rally in Long Beach on

23                Sunday?”   Defendant answered, “I guess it was just

24                convenient.”   Absent this final statement, defendant’s

25                requested addition to Clip 1 is not necessary.         The
26                government intends to play the shortened Clip 1 at trial
27                without the addition requested by defendant.

28
     Case 2:19-cr-00313-SVW Document 196 Filed 04/09/21 Page 4 of 5 Page ID #:1363



 1               The government no longer intends to play Clip 6 or Clip 7
 2                at trial.    However, if it ultimately chooses to play either

 3                of those clips, it will include the additional content

 4                requested by defendant.

 5               The government intends to play Clip 3 at trial, and does
 6                not believe any further modification of the clip is

 7                necessary.   As previously argued in the Opposition, the

 8                government’s proposed excerpt is not misleading or

 9                distorted.   The excerpt includes defendant’s complete

10                answer to the question that he was asked regarding what

11                message he intended to send through his attack.         (Ex. 1 at

12                22:33-23:03).    Defendant’s proposed addition begins nearly

13                thirty seconds after he completes his answer to that

14                question, and raises a separate issue regarding the timing

15                of the attack.   (Ex. 1 at 23:29-24:05).       Therefore, the

16                Rule of Completeness does not apply.       Furthermore,

17                defendant’s proposed addition is not a statement against

18                interest, as it does not inculpate defendant in criminal

19                conduct.

20               The government intends to play Clip 8 at trial, and does
21                not believe any further modification of the clip is

22                necessary.   As previously argued in the Opposition, the

23                government’s proposed excerpt is not misleading or

24                distorted.   It contains defendant’s complete statement that

25                he had been angry and hated people for many years.         (Ex. 1

26                at 35:16-36:50).    Defendant’s proposed addition contains

27                his lengthy explanation of his time in the United States

28                military, and his previous “anti-Islam” views, which are

                                             2
     Case 2:19-cr-00313-SVW Document 196 Filed 04/09/21 Page 5 of 5 Page ID #:1364



 1               separate from, and not necessary to understand, the

 2               government’s proposed excerpt.       Furthermore, if defendant

 3               is permitted to introduce this excerpt, and thereby

 4               introduces into this case the fact of his service in the

 5               United States military, the government should be permitted

 6               to introduce evidence regarding defendant’s threats to kill

 7               other servicemembers and civilians while in the military as

 8               evidence of his predisposition to engage in murder.

 9         For the foregoing reasons, the government respectfully requests

10   that this Court deny defendant’s motion.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
